Dtkman, J.
The husband of the plaintiff was killed by a collision with a train of cars on the defendant’s railroad at a highway crossing in the town of Westchester in Westchester county and this action is for the recovery of the damages she has sustained by reason of his death.
A trial has been had and the plaintiff has received a verdict for $5,000 and the defendant has appealed from the judgment.
The negligence charged against the defendant was the omission to sound the whistle or ring the bell of the locomotive for the highway crossing where the accident befell, and there was testimony competent for the consideration of the jury to sustain the claim and there was also testimony tending to show a compliance with the requirements of the statute in that respect.
It was also charged against the plaintiff that her deceased husband contributed negligence which aided in bringing on his misfortune, and upon this allegation there was testimony also, but the question respecting his negligence depended mostly upon inferences to be drawn from facts and surrounding locations and circumstances, and so at the close of the testimony on both sides the case was one eminently proper for the jury, and it was given to that body in a charge which was free from error.
Being so, the case is one presenting but little scope for the *876interference of an appellate tribunal. If the jury found the facts and drew the inference, in favor of the plaintiff as we must now assume, then the verdict is sustained and we cannot disturb the same for want of proof.
The judgment should be affirmed, with costs.
Barnard, P. J., and Pratt, J., concur.